Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “the rear driven tracks” lack clear antecedent basis in the claim.  There is an earlier reference to “rear driven tracked arms” and it is not clear if applicant means to refer back to those elements or to claim different structural elements.  
In claim 9, line 2, and claim 20, line 2, the term “expected” is unclear. It is a subjective, relative or variable term that is not well defined in either the specification or claims.  (MPEP 2173.05(b)).
Regarding claims 7, 8, 15, and 16, the term “positive obstacle” and “negative obstacle” are unclear and are not defined in applicant’s specification.  From the context of applicant’s disclosure, it appears that a “positive obstacle” is one that projects upwardly or outwardly and a “negative obstacle” is concave into the ground or forms a recess, but this is not clear.  Also, in claim 1, lines 6-7, applicant recites “an obstacle pivoting the forward end of the robot upwards” then in claims 8 and 16, “the 
In claim 12, it is not entirely clear what applicant means by “the right or left driven tracks”.  In lines 1-2l “main right and left driven tracks”.  In line 2, “rear right and left pivotable arms each including a driven track” is recited, which means that an additional set of right and left driven tracks (a driven track for each of the right and left pivotable arms) is claimed.  Therefore, it is not clear if “the right and left driven tracks” refers to one or both sets of tracks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 12, 13, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki (USPN 8,162,083).
Regarding claim 1, Iwaki teaches a method of operating a mobile remotely controlled ground robot.  The robot is a small-sized crawler device with body 1, base 10, a pair of main crawlers 20 at the front, a pair of auxiliary crawlers 30 at the rear of the main crawlers and a controller 65, sensors (tilt sensor, distance sensors 61-64), and a camera 13 that facilitate user and autonomous operation of the 
1D from tipping over backwards (once the rear tracks are positioned over the obstacle 100 they engage the obstacle; the rear tracks are driven at the same time and at the same speed as the main tracks; see col. 7, lines 41-44).
Regarding claim 2, Iwaki teaches that both of the rear driven tracks are driven and engage the ground and/or obstacle (see above).
Regarding claims 3-4, the rear driven tracks are driven forward while the main tracks are driven forward to traverse the ground (rear tracks are driven in the same direction and the same speed as the main tracks; see col. 7, lines 42-43).
Regarding claim 5, the center of gravity of the robot is rearward of the front of the robot main driven tracks (essentially all of the robot’s structure is rearward of the front of the front, main tracks 20).
Regarding claims 7 and 8, the obstacle discussed in Iwaki is a stairway, which comprises positive (outwardly projecting) and negative (recessed) obstacles.
Regarding claim 12, Iwaki teaches a method of remotely controlling a ground robot including main right and left driven tracks and rear right and right pivotable arms each including a driven track 
Regarding claim 13, the method includes operating the main right and left driven tracks and rear driven tracks to rotate at the same speed (rear tracks are driven in the same direction and the same speed as the main tracks; see col. 7, lines 42-43).
Regarding claims 15 and 16, the obstacle taught by Iwaki is a stairway that includes positive (projecting) and negative (recessed) obstacles.
Regarding claim 18, Iwaki teaches a method of remotely controlling a ground robot including main right and left driven tracks and rear right and left pivotable arms each including a driven track via an operator control unit 65 configured to operate the right and left driven tracks, the pivotable arms, and the pivotable arm driven tacks, the method comprising: upon a mode command (ascent mode command, see col. 9, lines 17-19) from the operator control unit, automatically pivoting the rear right and left pivotable arms to trail the main right and left driven tracks at a fixed angle relative to and above . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki in view of Meeker (PGPub 2018/0079070).
The robot of Iwaki has motor driven sprockets for the main tracks and rear driven tracks and rearward motors for pivoting the rear driven tracks.  Iwaki fails to teach that the motor driven sprockets are rearward, as claimed.

It would have been obvious to one of ordinary skill in the art to position the drive motor and sprockets for the main and rear driven tracks at a rearward position, as taught by Meeker, in order to provide a compact motor arrangement.
Claims 9-11, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki.
Regarding claims 9-11, 17, 20, and 21, Iwaki does not explicitly discuss determining the fixed angle based on the length of the main tracks, the height of an object or a mathematical relationship between the height, the length and the angle.  However, the Iwaki device, including the predetermined fixed angle, is clearly designed for traversing a particular obstacle, specifically, a stairway.  Each stair of the stairway has a particular height.  Each track has a specific length (the main tracks have the same length as the flipper tracks) and the angle is determined to facilitate movement of the robot, having its particular dimensions, over an obstacle (stairs) having particular dimensions.  Iwaki recommends setting the angle to between 20 and 60 degrees (see col. 11, lines 34-39).  It is also noted that applicant’s disclosure indicates that the fixed angle should be between 10 and 60 degrees (see applicant’s specification, page 12, line 19).  It is also noted that applicant’s height is based on the size of object “expected” to be encountered which is a subjective and variable criteria.  The Iwaki robot is intended to encounter a particular object (a stair that is 70-250mm in height; see col. 8, lines 39-45) and the robot dimensions are selected based on the expected stair dimensions (see col. 2, lines 55-60).  
Given that the Iwaki robot, including its crawler length, is designed for a particular expected obstacle (stairs), it would have been obvious to select the angle of inclination of the rear crawlers based on the expected dimensions of the robot (including track length) and the obstacle (including its height) in order to effectively carry out the invention described by Iwaki. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gal and Lazzari teach robots having main tracks and pivoting arms including auxiliary tracks.
Lee  teaches a wheelchair with main tracks and rear fixed angle tracks.Matsumoto teaches a robot having fixed angle tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

amb